Title: Philip Mazzei to John Adams, 23 Jan. 1786
From: Mazzei, Philip
To: Adams, John


          
            
              Dear Sir,
            
            

              Amsterdam,

              23. January 1786.
            
          

          I have just been honored with your Excellency’s favor of 15 ulto; & am extremely obliged to you for your discussions
            on the several topics therein mentioned. As to News-papers, I beg leave to transcribe
            for your perusal the conclusion of a paragraph, which Marquis de la Fayette, to
            contradict a false assertion in which he had been named, sent to several Gazeteers in
            various parts of Europe, & was by them faithfully inserted. “C’est une occasion
            d’avertir Messrs: les Gazetiers Europeens que toutes les
            lamentations qu’ils reçoivent sur la pretenduë Anarchie, corruption, et détrêsse des
            Américains, n’ont en général d’autre but que de combattre à couvert les États Unis, les
            idées de liberté, et surtout l’esprit d’Emigration.”
          The publishing of such a paragraph, and others which at different
            times have been sent to several printers by Mr. Jefferson or
            myself, show most clearly that the printers are not all bribed, or controuled by the
              Govts. the live under, at least on affairs relative to
            America. Some of them are; but that being Known, they are not much credited. The harm is
            done by [those] who, although they would be glad to furnish their readers with true
            American accounts, are obliged to copy them from english papers, for want of a better
            information. Even the great Republican Luzac has found it necessary to do the same, not
            to appear negligent or partial in our favor, ’though he did not credit himself such
            things as his business, or rather his duty as a gazeteer, obliged him to insert in his
            gazette. There is no comparison, in the inducements to publish falsities to our
            disadvantage, between the English printers, & those of other Countries.
            Selfishness in that Country is now, & has been for some time past, beyond
            conception. Were they not to humour their people with the constant abuse of other
            Nations, & the puffing of their own, they would not sell a third part of their
            papers. In the abuse of America they have several other motives to feed the national
            pride with. Their people must be flattered, & the rest of the World prejudiced
            with notions, that the loss of America has been a blessing for Great-britain. Mean while
            they view with envy & jealousy our future consequence & grandeur,
            & feel most bitterly the idea that every degree of honor & importance we
            shall acquire, will be a reflection on them. They are animated by the spirit of revenge,
            & cannot pardon us the most noble & confortable acquisition of the true
            character of Citizens, while they remain subjects. All these inducements center within
            the narrow limits of that Island, unless they descend down-right to Hell, or go to
            Nova-Scotia, which is nearly the same; they do not certainly cross the Channel or the
            Baltic. And even in regard to the general one, which is to prevent emigration, they are
            much more interested in it then other Nations for 3. great reasons. lo. Their natural pride is infinitely more hurt by it, on
            account of their constantly extolling to the Sky the pretended happiness of living under
            the blessings of their thick foggs. 2[o.] The danger of
            their people removing to America is much greater, because they are better acquainted
            with it than others, besides their amazing advantage in on account
              of the similarity of Language & manners. 3o.
            And the loss of Inhabitants to them is more hurtful than it is to other Nations, their
            Country being the least prolific I Know of in the production of animals of our specie.
            As to the propriety of laying out money to contradict the false assertions of our
            Enemies, I will only beg leave to observe, that, when sanctified by the silence of the
            party injured, they certainly are much more apt to fix the stigma; that the pains I took
            to contradict falsehood, & to bring truth to light, while I was in
            Europe before, were not intirely lost; that national honor is one of the most noble
            conforts to the feelings of a good Citizen; & that it contributes not a little
            to promote, through various channels, even that interest which is too often the only
            object of a wretched policy.
          National honor has been my first inducement to undertake the
            confutation of the mistakes, follies, indiscretions, & falsities of certain
            writers; adding to it some observations for the consideration of our Countrymen. I had
            already thought of Paw & Buffon, whom you are pleased to mention as proper
            objects in your Kind letter to me. As to Paw, I am very short with him; I only say that
            the World is obliged to him for a performance of a very singular nature, & (as
            far as I Know) the only one existing in the World; that is a collection of falsities
            sufficient to fill up 3. vol; for every one of which he has some authority, taken
            however from the clear fountains of News-papers & ignorant travellers. As to
            Buffon, who has been unwillingly induced into error, chiefly by the said Paw, I shall
            refer my reader to the Annotations on the State of
              Virginia, wherein Mr. Jefferson has confuted him most
            masterly & completely. I will prove that Abbé Raynal is a wilful Lyer; &
            as to Mably, I have already brought to a geometrical demonstration his ignorance of our
            Constitutions & Codes of Laws, his mad prosumption as a Legislator, his false
            reasoning, his constant contradictions, & partly his dogmatical insolent
            pedantry. I say partly, because it is not in the power of man to say enough of it. You
            are pleased to observe to me, that he was an honest & independent man. For my
            part, I have no business with the man; my object is his book, which has
            contributed much more than all other writings put together to sanctify all
            the lies which have been spread to our disadvantage, & especially in regard to
            our pretended Anarchy & confusion. His wrong observations & false
            reflections on our Constitutions, founded on his ignorance or inexcusable inattention,
            are sufficient to make the World think
            believe that we must really be in a dreadful situation; especially as he has
            been supposed (from his indiscretion) to be rather partial in our favor. His affected
            declarations of zeal for our prosperity, only intended to cast a veil on his unbounded
            vanity, are provoking to me. I Knew him well; & his obstinate refusal to
            contradict that impudent reflection on the United States, that he had been applied to by
            them to write our Constitutional Laws, would have been
            more than sufficient to make him Known to me, had I been in want of it. As to what he
            says in point of frugality, honesty, &c; I don’t conceive that it can be of any
            service in America to read, in a stupid book of a french Abby, those things which every
            good father tells his children with more grace, in a better stile, & with some
            good reasons to support his arguments, which the Abby does not, either
            because he was not able, or because he disdained to perform any office below that of a
            Dictator. As to the propriety, or rather necessity of making Laws tending to the
            encouragement of virtue & the banishment of vice, I don’t conceive that the
            opinion of a pedant can corroborate those sentiments which are so nobly &
            clearly expressed in our Declaration of Rights. Had he offered some good reasons for it,
            the case would have been different. But how could he the poor fellow! his head having
            never contained any thing more than confused & undigested ideas. He proves
            nothing, & teaches nothing; if we except a few wrong, silly, &
            overbearing principles of Govt. The stile is the only thing
            of his writings, that may be of some service in certain diseases, as it operates quicker
            than Laudanum. I defy the whole Corps of his friends to point out, in any one of his works, a single good thought of his own,
            or any matter whatever properly discussed & thoroughly digested. Let them come
            on if they dare; I shall meet them on a safe ground; I am certain of the justice of my
            cause, & am a writing in a language in which I can make
            myself understood. So much the better, you will say,
            reflecting on my insufficiency whenever I write in this.
          I sincerely thank you, Sir, for the pains you have taken
            after the paper I am in want of, to exhibit to the World, for our honor & to the
            confusion of the British Merchants, the monstruous difference in their expressions at
            that time & the present. Should you succeed to find it, I would still be much
            obliged to you for it. As to the other points, they are not of much consequence.
          Would be much obliged to you, Sir, for your opinion on
            my little essay on sumptuary laws; & desiring my most hearty &
            respectful compliments to Mrs. Adams, I wish you will be so
            good as to tell her, that whatever you do, or can write to me in regard to your
            sentiments & feelings for that Lady, cannot exceed what I ha[d]
            conceived from your countenance, more than from your expression in our conversations
            under the trees of the Tuelleries. Please to tell her
            likewise that, although I begin to be old, I hope I shall on[e] day or other have the
            honor to pay her my respects personally in Boston, & that to enjoy that
            satisfaction I would go almost any where, except Great-britain or Nova-Scotia.
          Please to direct your favors for me to Mr. Jefferson, as usual, [&] to believe me most sincerely, / Dear Sir, /
            your Excell.y’s most Obedient. Humb. Se[rt]


          
            
              Philip Mazzei.
            
          
        